Citation Nr: 1438516	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  07-11 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disorder, to include spina bifida occulta at S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to November 1981. He also had National Guard and Reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Waco, Texas Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied service connection for a back disorder including spina bifida occulta.

In a September 2008 decision, the Board denied service connection for a back disorder including spina bifida occulta. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). In February 2010, the Court vacated the September 2008 decision and remanded the case to the Board for further adjudication.

In September 2010, the Board remanded the case to the RO for the development of additional evidence. The RO developed additional evidence and returned the case to the Board.

In April 2014, the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS). The documents within these systems include documents relating to the immediate appeal.

At this time, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The development of evidence that the RO performed responded to, but did not fulfill, the Board's remand instructions. The Court has stated that a Board remand confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's contentions include assertions that he was in a motor vehicle accident during service (MVA), and that back injury he sustained in that MVA caused or aggravated his current back disability. In the 2010 remand, the Board instructed the RO to attempt to obtain civilian and military records of the reported 1978 MVA. The RO supplied, and the Veteran completed, a report containing information about the 1978 MVA. The claims file does not contain, however, any indication that the RO requested from the Veteran's service department any documentation of the MVA or of reported treatment following the MVA. The Board therefore is remanding the case again for an attempt to obtain such documentation.

The Veteran has reported that the MVA occurred in the spring, likely May, of 1978. He stated that the MVA occurred near the Edgewood Arsenal in the Aberdeen Proving Ground in Maryland. He indicated that he was ordered to drive a jeep with a manual transmission, which he had not done before. He stated that he lost control of the vehicle, and it left the road and hit a tree. He reported that he and two passengers were able to walk away from the accident on their own power, and that each of them went to a nearby Army medical clinic for treatment. Records indicate that in 1978 the Army medical clinic for the Edgewood Arsenal and Aberdeen Proving Ground was Kirk U. S. Army Health Clinic, which still exists. In this repeat remand, the RO is to request from that clinic records of treatment of the Veteran in or around May 1978.

Accordingly, the case is REMANDED for the following action:


1. Request from Kirk U.S. Army Health Clinic at Aberdeen Proving Ground, Maryland, records of treatment of the Veteran in March through June 1978. Document in the claims file all attempts to obtain these records, and the responses to each request. If reasonable efforts to obtain the treatment records are unsuccessful, notify the Veteran what records were sought and the outcome of the search. Inform the Veteran that he may attempt to obtain and may submit records or other evidence corroborating the occurrence of the reported 1978 motor vehicle accident with back injury, and/or evidence supporting a connection between the MVA or other events in service and current back disability.

2. Thereafter, review the expanded record and consider the claim. If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the case. The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



